Title: From Thomas Jefferson to Sir Peyton Skipwith, 4 September 1798
From: Jefferson, Thomas
To: Skipwith, Sir Peyton


          
            Dear Sir.
            Monticello Sep. 4. 98.
          
          Your favor of Aug. 25. has been handed me by Majr. Nelson. after the reciept of your former letter on the subject of your demand against mr Short I wrote to him informing him of it: and I am almost certain that in some letter to me since he has answered the article. but though I have spent near half a day in searching his letters (which are voluminous & written in a microscopic hand which renders it difficult to go over them) yet I cannot find the letter. however his letters of last winter & spring, down to Apr. 15. assure me he will be here this summer, and the war between this country & France renders it more certain, as the Americans will of course be obliged to quit France; & indeed the papers already announce that they have been ordered to do so. as soon as he arrives I will call his attention to the subject & deliver him your account & letter, & have no doubt you will immediately hear from him. I should add that tho I do not recollect precisely what he wrote me on the subject, yet I am sure it was not of a nature which enabled me to do any thing on it, or you would immediately have heard from me. I have the honour to be with great esteem & respect Dr. Sir
          Your most obedt & most humble servt
          
            Th: Jefferson
          
        